        Case 1:20-cv-00266-LAG Document 24 Filed 12/29/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               ALBANY DIVISION

MAJORITY FORWARD; and GAMALIEL                *
WARREN TURNER, SR.,                           *
                                              *
      Plaintiffs,                             *
v.                                            *   Case No. 1:20-cv-00266-LAG
                                              *
BEN HILL COUNTY BOARD OF                      *
ELECTIONS; CINDI DUNLAP, in her official      *
capacity as Ben Hill County Elections         *
Supervisor and Chief Registrar; THOMAS        *
GREEN, in his official capacity as MEMBER     *
of the Ben Hill County Board of Elections;    *
DAVID WALKER, in his official capacity as     *
MEMBER of the Ben Hill County Board of        *
Elections; DANNY YOUNG, in his official       *
capacity as MEMBER of the Ben Hill County     *
Board of Elections; GUNDRON MILLS, in his     *
official capacity as MEMBER of the Ben Hill   *
County Board of Elections; PENSON             *
KAMINSKY, in his official capacity as         *
MEMBER of the Ben Hill County Board of        *
Elections; MUSCOGEE COUNTY BOARD              *
OF ELECTIONS AND REGISTRATION;                *
NANCY BOREN, in her official capacity as      *
Muscogee County Director of Elections &       *
Registration; MARGARET JENKINS, in her        *
official capacity as MEMBER of the Muscogee   *
County Board of Elections and Registration;   *
UHLAND ROBERTS, in his official capacity      *
as MEMBER of the Muscogee County Board        *
of Elections and Registration; DIANE          *
SCRIMPSHIRE, in her official capacity as      *
MEMBER of the Muscogee County Board of        *
Elections and Registration; LINDA PARKER,     *
in her official capacity as MEMBER of the     *
Muscogee County Board of Elections and        *
Registration; and ELEANOR WHITE, in her       *
official capacity as MEMBER of the Muscogee   *
County Board of Elections and Registration,   *
                                              *
      Defendants.                             *
         Case 1:20-cv-00266-LAG Document 24 Filed 12/29/20 Page 2 of 6




           MOTION TO STAY AND MEMORANDUM OF LAW IN SUPPORT

       COME NOW Defendants MUSCOGEE COUNTY BOARD OF ELECTIONS AND

REGISTRATION; NANCY BOREN, in her official capacity as Muscogee County Director of

Elections & Registration; MARGARET JENKINS, in her official capacity as MEMBER of the

Muscogee County Board of Elections and Registration; UHLAND ROBERTS, in his official

capacity as MEMBER of the Muscogee County Board of Elections and Registration; DIANE

SCRIMPSHIRE, in her official capacity as MEMBER of the Muscogee County Board of Elections

and Registration; LINDA PARKER, in her official capacity as MEMBER of the Muscogee County

Board of Elections and Registration; and ELEANOR WHITE, in her official capacity as

MEMBER of the Muscogee County Board of Elections and Registration (collectively, “Muscogee

County Defendants”) and pursuant to Fed. R. Civ. P. 62(d), hereby submit this Motion to Stay and

Memorandum of Law in Support, respectfully showing the Court the following:

                                                1.

       Plaintiffs Majority Forward, a Washington, D.C. based not-for-profit organization

claiming to support voter registration, and Muscogee County resident Gamaliel Warren Turner,

Jr., filed the present case on December 23, 2020 against the Muscogee County Defendants to

prevent a elector challenge as to more than 4,000 voters in Muscogee County, and against the

Board of Elections and its members in Ben Hill County (the “Ben Hill County Defendants”) to

prevent an allegedly similar challenge related to some 300 voters in Ben Hill County. Plaintiffs’

Complaint was unverified. While Plaintiffs’ Complaint sought declaratory and injunctive relief,

the Complaint did not seek a temporary restraining order (TRO) or otherwise plead the

requirements for relief under Fed. R. Civ. P. 65. [Doc. no. 1].




                                                2
           Case 1:20-cv-00266-LAG Document 24 Filed 12/29/20 Page 3 of 6




                                                2.

       On December 24, 2020, this Court set a hearing on this case for December 30, 2020. [Doc.

no. 2]. Thereafter, at 6:31 p.m. on December 27, 2020, Plaintiffs filed a Motion for TRO, along

with various affidavits and documents allegedly in support. [Doc. 5]. On December 28, 2020, the

Muscogee County Defendants filed a Motion to Recuse [Doc. no. 7], along with a Motion to Sever

and Transfer Venue [Doc. no. 11]. The Court has not yet ruled on either motion.

                                                3.

       Having just received Plaintiff’s Motion for TRO late Sunday evening on December 27,

2020 (that arose from an unverified Complaint that did not even ask for a TRO), the Muscogee

County Defendants were in the process of preparing their response in anticipation of the Court

hearing set for December 30, 2020. At 9:08 p.m. on December 28, 2020, just over 24 hours after

Plaintiffs filed their Motion for TRO and without the Muscogee County Defendants being afforded

the opportunity to respond, the Court issued an Order granting Plaintiffs’ Motion for TRO. [Doc.

no. 12].

                                                4.

       The Muscogee County Defendants have herewith filed their Brief in Opposition to

Plaintiff’s Motion for TRO, and hereby incorporate that filing by reference. As set forth in the

Muscogee County Defendants’ Brief, the TRO was erroneously issued based on an incomplete

record without providing the Muscogee County Defendants the opportunity to respond.

Enforcement of the TRO should be stayed.

                                                5.

       Contrary to Plaintiffs’ allegations, the Muscogee County Board of Elections and

Registration (the “Board”) has not removed and will not remove any voter from the list of those

eligible to vote in the upcoming run-off election, nor does the Russell challenge request that any

                                                3
          Case 1:20-cv-00266-LAG Document 24 Filed 12/29/20 Page 4 of 6




voter be removed from the voter registry. No ballot of any of the challenged ballots will be rejected

unless the Board finds clear and convincing evidence that the ballot was not cast by a Georgia

resident. A hearing of the Board to consider those issues has been set for January 8, 2021 at 4:00

p.m.

                                                 6.

       Fed. R. Civ. P. 62(d) provides that “[w]hile an appeal is pending from an interlocutory

order or final judgment that grants, continues, modifies, refuses, dissolves, or refuses to dissolve

or modify an injunction, the court may suspend, modify, restore, or grant an injunction on terms

for bond or other terms that secure the opposing party’s rights.”

                                                 7.

       The Muscogee County Defendants show that the procedure they lawfully adopted to deal

with the voter challenge brought pursuant to O.C.G.A. § 21-2-230 preserved the status quo pending

upcoming run-off election as no decisions will be made regarding the potential disallowance of

votes until January 8, 2021. The TRO entered by the Court, however, orders the Muscogee County

Defendants to discontinue the issue of provisional ballots with regard to these voters and orders

the Muscogee County Defendants to allow these challenged voters to cast a “regular ballot.” Once

those ballots are cast, the votes will be tabulated, even if the challenged voter is not a resident of

the State of Georgia.

                                                 8.

       The Court’s TRO [Doc. no. 12] could potentially require the Muscogee County Defendants

to count the votes of persons who are not residents of Muscogee County, Georgia, in violation of

Georgia law. The record in this case already has evidence of at least two such instances.




                                                  4
         Case 1:20-cv-00266-LAG Document 24 Filed 12/29/20 Page 5 of 6




                                               9.

       Prior to being forced to tabulate votes from voters who are not residents of Muscogee

County, Georgia, the Muscogee County Defendants intend to exercise their rights to appeal the

Court’s TRO [Doc. no. 12] to the United States Court of Appeals for the Eleventh Circuit. The

Muscogee County Defendants submit that this Court should stay the TRO pending the appeal.

       WHEREFORE, the Muscogee County Defendants respectfully request that this Court

inquire into and GRANT their Motion to Stay.

       Respectfully submitted this 29th day of December, 2020.

                                           PAGE, SCRANTOM, SPROUSE,
                                            TUCKER & FORD, P.C.

                                           By: /s/ Thomas F. Gristina
                                                   James C. Clark, Jr.
                                                   jcc@psstf.com
                                                   Georgia Bar No.: 127145
                                                   Thomas F. Gristina
                                                   tfg@psstf.com
                                                   Georgia Bar No.: 452454
1111 Bay Avenue, Third Floor
Columbus, Georgia 31901
(706) 324-0251
jcc@psstf.com
tfg@psstf.com

                                           By: /s/ Clifton C. Fay
                                                   Clifton C. Fay
                                                   Georgia Bar No.: 256460
                                                   cfay@columbusga.org
P.O. Box 1340
Columbus, Georgia 31902

                                           Counsel for Defendants




                                               5
          Case 1:20-cv-00266-LAG Document 24 Filed 12/29/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I do hereby certify that on the date indicated below, I submitted the foregoing document to

the Clerk of Court using the CM/ECF system which will automatically send electronic mail

notification of such filing to all counsel of record, and by U.S. mail to the following:

                                          Marc E. Elias
                                         Jacob D. Shelly
                                       Uzoma N. Nkwonta
                                        Perkins Coie LLP
                               700 Thirteenth Street NW, Suite 800
                                     Washington, DC 20005

       This 29th day of December, 2020.


                                                      /s/ Thomas F. Gristina
                                                      Counsel for Defendants




                                                  6
